Citation Nr: 1404363	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran seeks an increased initial evaluation of PTSD and service connection for hypertension.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over five years, the September 2008 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Hypertension

In a September 2009 VA opinion, the examiner opined that the Veteran's hypertension was "not caused by or a result of or 2nd to his service connected PTSD."  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  The September 2009 VA opinion is therefore inadequate and the Veteran must be afforded a new one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his PTSD since September 2008.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e). The Veteran should also be advised that in the alternative, he can provide records of treatment.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran.  The examiner should comment on the extent to which this disability impairs the Veteran's occupational and social functioning.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder.

3.  Make arrangements for the Veteran's claims file to be reviewed by an appropriate physician or certified physician's assistant for an opinion on the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was (i) caused by or (ii) aggravated by the Veteran's service connected PTSD (i.e., did stress/anxiety from PTSD cause or worsen the Veteran's hypertension).  The examiner must discuss the July 1992 in-service finding of stress related hypertension and Dr. H.J.'s November 2008 opinion.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (b) the increased manifestations of the hypertension that are proximately due to the service-connected PTSD.  

The examiner must provide a clear rationale for the opinion expressed.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

4.  Then, readjudicate the claims.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


